UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6690



SHAWNTAY LAMONT EVANS,

                                           Petitioner - Appellant,

          versus


RONALD ANGELONE, Director Virginia Department
of Corrections,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Raymond A. Jackson, District Judge.
(CA-00-777-2)


Submitted:   September 20, 2001       Decided:   September 26, 2001


Before LUTTIG, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Shawntay Lamont Evans, Appellant Pro Se.     Richard Bain Smith,
Assistant Attorney General, Richmond, Virginia, For Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Shawntay Lamont Evans seeks to appeal the district court’s

order dismissing his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2001).    Evans’s case was referred to a magistrate

judge pursuant to 28 U.S.C. § 636(b)(1)(B) (1994).    The magistrate

judge recommended that relief be denied and advised      Evans that

failure to file timely objections to this recommendation could

waive appellate review of a district court order based upon the

recommendation.   Despite this warning, Evans failed to object to

the magistrate judge’s recommendation.

     The timely filing of objections to a magistrate judge’s

recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review.    See Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v.

Arn, 474 U.S. 140 (1985).   Evans has waived appellate review by

failing to file objections after receiving proper notice.        We

accordingly deny a certificate of appealability, deny leave to

proceed in forma pauperis, and dismiss the appeal.      We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          DISMISSED


                                2